Citation Nr: 1614410	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-50 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  


REMAND

Citing the Veteran's October 2011 testimony that he failed a commercial driving licensing test in approximately November 2010 due, at least in part, to his hypertension, the Board remanded the issue on appeal for records pertaining to that claim.  In the February 2012 remand, the Board requested that documents from the South Carolina Department of Transportation be requested and incorporated with the electronic claims file.  The Board additionally asked that and any evidence received subsequent to the January 2010 supplemental statement of the case, to include evidence of December 2011 treatment for hypertension, be requested and associated with the claims file.  The record demonstrates that in February 2015, the Veteran was sent a correspondence requesting authorization to obtain such evidence.  However, that correspondence was sent back to the RO, as the post office was unable to deliver that mail to the Veteran's P.O. Box.  

The evidence of record demonstrates that the Veteran has a new address in Tampa, Florida.  In order to comply with the Board's February 2012 remand instructions, the February 2015 development letter should be sent to the Veteran's new address.  Additionally, as the Veteran's most recent supplemental statement of the case in June 2015 was also sent to the Veteran's P.O. Box, it should also be sent to the Veteran's most recent address.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran at his most recent address and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The RO must include a copy of the supplemental statement of the case dated in June 2015. 

The RO must specifically request that the Veteran submit or identify relevant evidence from the South Carolina Department of Transportation associated with the commercial driving test that he reportedly failed in approximately November 2010, including any physical examinations.  The RO must also specifically request that the Veteran submit or identify any additional relevant evidence associated with treatment he received subsequent to the June 2015 supplemental statement of the case.  After obtaining the appropriate authorizations, the RO must then obtain copies of the related records that are not already in the electronic claims file.  All attempts to secure this evidence must be documented in the electronic claims file by the RO.  

If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

